


Entrusted Management Agreement


Among


Yan Tinghe,


Shandong Yong Chun Tang Bioengineering Co. Ltd.


and


Shandong Spring Pharmaceutical Co., Ltd.,




Effective as of April 1, 2008


This Entrusted Management Agreement (the "Agreement") is entered into on the
4th  day of April, 2008 in Shandong, China by:


Party A:
1. Yan Tinghe, a citizen of PRC with ID Card number 210105681115317, who owns
100% of Shandong Yong Chun Tang Bioengineering Co. Ltd.; and



 
2. Shandong Yong Chun Tang Bioengineering Co. Ltd., an enterprise incorporated
and existing within the territory of China in accordance with the law of the
People's Republic of China, the registration number of its legal and valid
Business License is 370831228000622, and the legal registered address is Gucheng
West Road Sihe Office, Sishui County, Shandong



and


Party B:
Shandong Spring Pharmaceutical Co., Ltd. is a wholly-foreign owned enterprise
registered in Shandong, PRC, the registration number of its legal and valid
Business License is 0174939,



Whereas:


1.        Under this Agreement, Shandong Yong Chun Tang Bioengineering Co. Ltd.
and Yan Tinghe have acted collectively as one party to this Agreement;


2.        Party A desires to entrust Shandong Yong Chun Tang Bioengineering Co.
Ltd. to Party B to manage its assets and debts;


3.        Party B agrees to accept such entrustment and to manage Shandong Yong
Chun Tang Bioengineering Co. Ltd. on behalf of Party A.


Therefore, in accordance with laws and regulations of the People's Republic of
China, the Parties agree as follows after friendly consultation based on the
principle of equality and mutual benefit.


Article 1.                             Entrusted Management


1.1        Party A agrees to entrust the management of Shandong Yong Chun Tang
Bioengineering Co. Ltd. to Party B pursuant to the terms and conditions of this
Agreement. Party B agrees to manage Shandong Yong Chun Tang Bioengineering Co.
Ltd. in accordance with the terms and conditions of this Agreement.


1.2        The term of this Entrusted Management Agreement shall be from April
1, 2008 (the “Effective Date” of this Agreement) to the earlier of the
following:


 
(1)
the winding up of Shandong Yong Chun Tang Bioengineering Co. Ltd., or



 
(2)
the termination date of this Entrusted Management Agreement to be determined by
the Parties hereto, or



 
(3)
the date on which Party B completes the acquisition of Shandong Yong Chun Tang
Bioengineering Co. Ltd.



1.3        During the entrusted period, Party B shall be fully responsible for
the management of Shandong Yong Chun Tang Bioengineering Co., Ltd. The
management service includes without limitation the following:


(1)   Party B’s rights with respect to the operation of Shandong Yong Chun Tang
Bioengineering Co. Ltd. shall include the right to appoint and terminate members
of the Board of Directors and the right to hire managerial and administrative
personnel etc.  Party A or its voting proxy shall make a shareholder's
resolution and a board of directors' resolution based on the decision of Party
B's Board of Directors.


(2)        Party B has the right to manage and control all assets of Party
A.  Shandong Yong Chun Tang Bioengineering Co., Ltd. shall open an entrusted
account or designate an existing account as an entrusted account. Party B has
the full right to decide the use of the funds in the entrusted account. The
signer of the account shall be appointed or confirmed by Party B. All of the
funds of Shandong Yong Chun Tang Bioengineering Co., Ltd. shall be kept in this
account, including but not limited to its existing working capital and purchase
price received from selling its inventory to Party B.  All payments of funds
shall be disbursed through this entrusted account, including but not limited to
the payment of all existing accounts payable and operating expenses, payment of
employees salaries and purchase of assets.  All revenues from its operation
shall be kept in this account.


(3)        Party B shall have the full right to control and administer the
financial affairs and daily operation of Shandong Yong Chun Tang Bioengineering
Co., Ltd., such as entering into and performance of contracts, and payment of
taxes, etc.


(4)        If Shandong Yong Chun Tang Bioengineering Co., Ltd. requires
additional funds to maintain its operations, Party B shall provide such
additional funds through a bank loan or other resources and Party A shall
provide necessary assistance in obtaining these funds.


1.4        In exchange for the services of Party B pursuant to this Entrusted
Management Agreement, Party A shall pay an entrusted management fee to Party
B.   The entrusted management fee shall equal Shandong Yong Chun Tang
Bioengineering Co., Ltd's net profits, being the monthly revenues after
deduction of operating costs, expenses and taxes. If the net profit is zero,
Shandong Yong Chun Tang Bioengineering Co., Ltd. is not required to pay the
entrusted management fee; if Shandong Yong Chun Tang Bioengineering Co., Ltd.
sustains losses, all such losses will be carried over to next month and deducted
from next month's entrusted management fee. Both Parties shall calculate, and
Party A shall pay, the monthly entrusted management fee within 20 days of the
following month.


1.5        Party B shall assume all operation risks out of the entrusted
management of Shandong Yong Chun Tang Bioengineering Co., Ltd. and bear all
losses of Shandong Yong Chun Tang Bioengineering Co., Ltd.  If Shandong Yong
Chun Tang Bioengineering Co., Ltd. does not have sufficient funds to repay its
debts, Party B is responsible for paying off these debts on behalf of Shandong
Yong Chun Tang Bioengineering Co., Ltd.  If Shandong Yong Chun Tang
Bioengineering Co., Ltd's net assets are lower than its registered capital,
Party B is responsible for funding the deficit.


Article 2.  Rights and Obligations of the Parties


2.1        During the term of this Agreement, Party A's rights and obligations
include:


(1)        to hand over Shandong Yong Chun Tang Bioengineering Co., Ltd. to
Party B for entrusted management as of the effective date of this Agreement and
to hand over all of business materials together with Business License and
corporate seal of Shandong Yong Chun Tang Bioengineering Co., Ltd. to Party B;


(2)        Party A has no right to make any decision regarding Shandong Yong
Chun Tang Bioengineering Co., Ltd's operations without the consent of Party B;


(3)         to have the right to know the business conditions of Shandong Yong
Chun Tang Bioengineering Co., Ltd. at any time and provide proposals;


(4)        to assist Party B in carrying out the entrusted management according
to Party B's requirement;


(5)        to perform its obligations pursuant to the Purchase Option and
Cooperation Agreement by and between the Parties, and not to violate the said
agreement;


(6)        not to interfere with Party B's management over Shandong Yong Chun
Tang Bioengineering Co., Ltd. in any form by making use of shareholder's power;


(7)        not to entrust or grant their shareholders' rights in Shandong Yong
Chun Tang Bioengineering Co., Ltd. to a third party other than Party B without
Party B's consent;


(8)        not to otherwise entrust any third party other than Party B to manage
Shandong Yong Chun Tang Bioengineering Co., Ltd. in any form without Party B's
consent; and


(9)        not to terminate this Agreement unilaterally with any reason.


2.2        During the term of this Agreement, Party B's rights and obligations
include:


(1)        to enjoy independent and full right to manage Shandong Yong Chun Tang
Bioengineering Co., Ltd.;


(2)        to enjoy the right to dispose of all assets of Shandong Yong Chun
Tang Bioengineering Co., Ltd.;


(3)        to enjoy profits and bear losses arising from Shandong Yong Chun Tang
Bioengineering Co., Ltd. operations during the period of entrusted management;


(4)        to appoint all directors of Shandong Yong Chun Tang Bioengineering
Co., Ltd.;


(5)        to appoint general manager, deputy general manager, financial manager
and other senior managerial personnel of Shandong Yong Chun Tang Bioengineering
Co., Ltd.;


(6)        to convene shareholders' meetings of Shandong Yong Chun Tang
Bioengineering Co., Ltd. and sign resolutions of shareholders' meetings; and


(7)        to enjoy other rights and perform other obligations under the
Agreement.


Article 3.  Representation and Warranties


The Parties hereby make the following representations and warranties to each
other as of the date of this Agreement that:


(1)        it has the right to enter into the Agreement and the ability to
perform the same;


(2)        the execution and delivery of this Agreement by each party have been
duly authorized by all necessary corporate action;


(3)        the execution of this Agreement by the officer or representative of
each party has been duly authorized;


(4)        each party has no reasons that will prevent this Agreement from
becoming a binding and effective agreement between both parties after execution;


(5)        the execution and performance of the obligations under this Agreement
will not:


 
(a)
violate any provision of the business license, articles of association or other
similar documents of its own;



 
(b)
violate any provision of the laws and regulations of PRC or other governmental
or regulatory authority or approval;



 
(c)
violate or result in a breach of any contract or agreement to which the party is
a party or by which it is bound.



Article 4.  Effectiveness


This Agreement shall take effect after it is duly executed by the authorized
representatives of the parties hereto with seals affixed.


Article 5.  Liability for Breach of Agreement


During the term of this Agreement, any violation of any provisions herein by
either party constitutes breach of contract and the breaching party shall
compensate the non-breaching party for the loss incurred as a result of this
breach.


Article 6.  Force Majeure


The failure of either party to perform all or part of the obligations under the
Agreement due to force majeure shall not be deemed as breach of contract. The
affected party shall present promptly valid evidence of such force majeure, and
the failure of performance shall be settled through consultations between the
parties hereto.


Article 7. Governing Law


The conclusion, validity, interpretation, and performance of this Agreement and
the settlement of any disputes arising out of this Agreement shall be governed
by the laws and regulations of the People's Republic of China.


Article 8.  Settlement of Dispute


Any disputes under the Agreement shall be settled at first through friendly
consultation between the parties hereto. In case no settlement can be reached
through consultation, each party shall have the right to submit such disputes to
China International Economic and Trade Arbitration Commission. The Place of
arbitration is Shandong Province. The arbitration award shall be final and
binding on both parties.








Article 9.  Severability


9.1   Any provision of this Agreement that is invalid or unenforceable due to
the laws and regulations shall be ineffective without affecting in any way the
remaining provisions hereof.


9.2.  In the event of the foregoing paragraph, the parties hereto shall prepare
supplemental agreement as soon as possible to replace the invalid provision
through friendly consultation.


Article 10.  Non-waiver of Rights


10.1   Any failure or delay by any party in exercising its rights under this
Agreement shall not constitute a waiver of such right.


10.2   Any failure of any party to demand the other party to perform its
obligations under this Agreement shall not be deemed as a waiver of its right to
demand the other party to perform such obligations later.


10.3   If a party excuses the non-performance by other party of certain
provisions under this Agreement, such excuse shall not be deemed to excuse any
future non-performance by the other party of the same provision.


Article 11.  Non-transferability


Unless otherwise specified under this Agreement, no party can assign or delegate
any of the rights or obligations under this Agreement to any third party nor can
it provide any guarantee to such third party or carry out other similar
activities without the prior written from the other party.


Article 12. Miscellaneous


12.1  Any and all taxes arising from execution and performance of this Agreement
and during the course of the entrusted management and operation shall be borne
by the Parties respectively pursuant to the provisions of laws and regulations.


12.2  This Agreement is executed by Chinese and English in duplicate, and in
case of any conflict the Chinese version shall prevail. Each of the original
Chinese and English versions of this Agreement shall be executed in 6
copies.  Each party shall hold two original of each version, and the rest shall
be used for governmental registration or other necessary approval purposes.


12.3  In witness hereof, the Agreement is duly executed by the parties hereto on
the date first written above.






IN WITNESS WHEREOF, the parties have executed this agreement.


Party A:


/s/ Yan Tinghe
Yan Tinghe


Shandong Yong Chun Tang Bioengineering Co., Ltd. (official seal)


By: /s/ Yan Tinghe
Authorized representative: Yan Tinghe


Party B:


Shandong Spring Pharmaceutical Co., Ltd.  (official seal)


By: /s/ Yan Tinghe
Authorized representative: Yan Tinghe



